[Cite as State v. Wrasman, 2019-Ohio-5299.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 8-19-36

        v.

BENJAMIN R. WRASMAN,                                     OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Logan County Common Pleas Court
                          Trial Court No. CR 19 02 0054

                                     Judgment Affirmed

                         Date of Decision: December 23, 2019




APPEARANCES:

        Sean P. Martin for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-19-36


ZIMMERMAN, P.J.

        {¶1} Defendant-appellant, Benjamin R. Wrasman (“Wrasman”), appeals the

June 25, 2019 judgment entry of sentencing of the Logan County Court of Common

Pleas. For the reasons that follow, we affirm.

        {¶2} This case stems from an incident that occurred on February 8, 2019 at

the Super 8 by Wyndham (“Super 8 hotel”) in Bellefontaine, Ohio. Wrasman (under

the influence of alcohol) entered the victim’s hotel room and struck the victim,

causing her injury. At the time of the incident, Wrasman and the victim were both

guests of the Super 8 hotel.1 As a result of the incident, Wrasman was indicted on

one count of aggravated burglary in violation of R.C. 2911.11(A)(1), (B), a first-

degree felony. (Doc. No. 2). On February 19, 2019, Wrasman appeared for

arraignment and entered a plea of not guilty. (Doc. No. 11).

        {¶3} On May 31, 2019, Wrasman withdrew his plea of not guilty, under a

written plea agreement, and entered a guilty plea pursuant to North Carolina v.

Alford, 400 U.S. 25, 91 S. Ct. 160 (1970) to the single count in the indictment. (Doc.

No. 60). The trial court accepted Wrasman’s guilty plea and ordered the preparation

of a presentence investigation report (“PSI”). (Id.). Ultimately, the trial court

sentenced Wrasman to 9 years in prison. (Doc. No. 63).




1
  The victim was accompanied by her toddler grandson (also a guest at the Super 8 hotel) who witnessed the
incident. (PSI at 3).

                                                   -2-
Case No. 8-19-36


         {¶4} Wrasman filed his notice of appeal on July 8, 2019. (Doc. No. 76). He

raises two assignments of error for our review which we will address separately.2

                                       Assignment of Error I

         The Trial Court Sentenced the Appellant Without Regarding
         the Statement and Wishes of the Victim.

         {¶5} In his first assignment of error, Wrasman argues that the trial court erred

by disregarding the victim-impact statement. In essence, he argues that the trial

court erred by imposing a prison term that is unsupported by the record. We

disagree.

                                           Standard of Review

         {¶6} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.




2
 Wrasman assignments of error in his “Table of Contents” and “Assignments of Error” sections of this brief
are different than what is set out in the argument portion of his brief. (Appellant’s Brief at 1, 4, 5, 7, 8); See
App.R. 16(A)(3), (4), (6), (7). Taking into account that we are to determine appeals on the merits of the
assignments of error set forth under App.R. 16, we will review the assignments of error as worded in the
“Argument” portion of this brief and duplicated by the State in its brief. Id.; Id.; (Appellee’s Brief at iii, 2-
4); See also App.R. 12(A)(1)(b); Loc.R. 11; State v. Echols, 2d Dist. Montgomery Nos. 14373, 14457, 14460,
14637, 14639, and 14679, 1995 WL 118025 (Mar. 15, 1995), fn. 1 (concluding that because Taylor set forth
no assignments of error and Taylor and the State’s briefs were duplicative that it was appropriate to impute
the State’s assignments of error to Taylor).

                                                      -3-
Case No. 8-19-36


at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                       Analysis

       {¶7} “It is well-established that the statutes governing felony sentencing no

longer require the trial court to make certain findings before imposing a maximum

sentence.” State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 29,

citing State v. Dixon, 2d Dist. Clark No. 2015-CA-67, 2016-Ohio-2882, ¶ 14

(“Unlike consecutive sentences, the trial court was not required to make any

particular ‘findings’ to justify maximum prison sentences.”) and State v. Hinton, 8th

Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 9 (“The law no longer requires the

trial court to make certain findings before imposing a maximum sentence.”).

Rather, “‘trial courts have full discretion to impose any sentence within the statutory

range.’”    State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶ 10,

quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20.

       {¶8} In this case, as a first-degree felony, aggravated burglary, carries a non-

mandatory sanction of 3-years to 11-years imprisonment. R.C. 2911.11(A)(1), (B);

2929.13(D) (2018) (current version at R.C. 2929.13(D) (2019)); 2929.14(A)(1)

(2018) (current version at R.C. 2929.14(A)(1) (2019)).        Because the trial court

sentenced Wrasman to 9 years in prison, the trial court’s sentence falls within the


                                         -4-
Case No. 8-19-36


statutory range. “[A] sentence imposed within the statutory range is ‘presumptively

valid’ if the [trial] court considered applicable sentencing factors.” Maggette at ¶

31, quoting State v. Collier, 8th Dist. Cuyahoga No. 95572, 2011-Ohio-2791, ¶ 15.

       {¶9} “R.C. 2929.11 provides, in pertinent part, that the ‘overriding purposes

of felony sentencing are to protect the public from future crime and to punish the

offender.’” Smith at ¶ 10, quoting R.C. 2929.11(A). “In advancing these purposes,

sentencing courts are instructed to ‘consider the need for incapacitating the offender,

deterring the offender and others from future crime, rehabilitating the offender, and

making restitution to the victim of the offense, the public, or both.’” Id., quoting

R.C. 2929.11(A). “Meanwhile, R.C. 2929.11(B) states that felony sentences must

be ‘commensurate with and not demeaning to the seriousness of the offender’s

conduct and its impact upon the victim, and also be consistent with sentences

imposed in similar cases.” Id., quoting R.C. 2929.11(B). “In accordance with these

principles, the trial court must consider the factors set forth in R.C. 2929.12(B)-(E)

relating to the seriousness of the offender’s conduct and the likelihood of the

offender’s recidivism.” Id., citing R.C. 2929.12(A). “‘A sentencing court has broad

discretion to determine the relative weight to assign the sentencing factors in R.C.

2929.12.” Id. at ¶ 15, quoting State v. Brimacombe, 195 Ohio App. 3d 524, 2011-

Ohio-5032, ¶ 18 (6th Dist.), citing State v. Arnett, 88 Ohio St. 3d 208, 215 (2000).




                                         -5-
Case No. 8-19-36


       {¶10} “Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to ‘state on the record that it considered

the statutory criteria or discuss[ed] them.’” Maggette at ¶ 32, quoting State v.

Polick, 101 Ohio App. 3d 428, 431 (4th Dist.1995). “A trial court’s statement that

it considered the required statutory factors, without more, is sufficient to fulfill its

obligations under the sentencing statutes.” Id., citing State v. Abrams, 8th Dist.

Cuyahoga No. 103786, 2016-Ohio-4570, citing State v. Payne, 114 Ohio St. 3d 502,

2007-Ohio-4642, ¶ 18.

       {¶11} At Wrasman’s sentencing hearing and in its sentencing entry, the trial

court considered the R.C. 2929.11 and 2929.12 factors. (June 25, 2019 Tr. at 15);

(Doc. No. 63). Specifically, the trial court considered “the purposes and principles

of sentencing set forth in R.C. 2929.11,” and in exercising its discretion, the trial

court considered those factors “relating to the likelihood of the offender’s

recidivism” provided in division (D) as required by R.C. 2929.12(A) when the court

considered the need to deter or incapacitate Wrasman. (June 25, 2019 Tr. at 16-17);

(Doc. No. 63). R.C. 2929.12(A). In assessing whether Wrasman was likely to

commit future crimes, the trial court balanced Wrasman’s minimal, prior-criminal

record against his pending charges in multiple counties. (June 25, 2019 Tr. at 6, 9,

12). R.C. 2929.12(D)(4), (E)(1), (E)(3).        Moreover, the trial court pondered the


                                          -6-
Case No. 8-19-36


circumstances under which Wrasman committed the offense (an alcohol-induced-

black out) ultimately finding that deterrence and rehabilitation for Wrasman would

be futile, and that protection of the public was paramount. (June 25, 2019 Tr. at 14-

17). R.C. 2929.12(A), (D)(4).

       {¶12} The trial court did not find that any of the factors under R.C.

2929.12(B) or (C) applied regarding the seriousness of Wrasman’s conduct.

       {¶13} After weighing the recidivism factors, the trial court ultimately

concluded that Wrasman failed to overcome the presumption in favor of prison.

       {¶14} In our review of the record, the trial court’s findings are clearly and

convincingly supported by the record. We conclude that it was within the trial

court’s discretion to impose a prison sentence as “the most effective way to comply

with the purposes and principles of sentencing set forth in section 2929.11 of the

Revised Code.” R.C. 2929.12(A). See also R.C. 2929.13(D). Accordingly, based

on the foregoing, Wrasman’s sentence is not clearly and convincingly contrary to

law because it is within the permissible statutory range, the trial court properly

considered the criteria found in R.C. 2929.11 and 2929.12. See Maggette, 2016-

Ohio-5554, at ¶ 36.

       {¶15} Accordingly, Wrasman’s first assignment of error is overruled.




                                         -7-
Case No. 8-19-36


                              Assignment of Error II

       Defense Counsel’s Failure to Highlight the Discrepancy Between
       the Victim’s Statement and the Trial Court’s Statement
       Constituted Ineffective Assistance of Counsel.

       {¶16} In his second assignment of error, Wrasman argues that his counsel

failed to draw attention to the divergence between the victim’s in-court statements

and those set forth in the victim-impact statement with the trial court’s sentencing

conclusion to not overcome the presumption in favor of prison. Specifically,

Wrasman contends that his counsel’s failure to characterize or emphasize the

victim’s oral-victim-impact statements to the trial court as “a request for mercy”

was deficient and unreasonable, and thus prejudiced him. We disagree.

                                Standard of Review

       {¶17} A defendant asserting a claim of ineffective assistance of counsel must

establish: (1) the counsel’s performance was deficient or unreasonable under the

circumstances; and (2) the deficient performance prejudiced the defendant. State v.

Kole, 92 Ohio St. 3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668,

687, 104 S. Ct. 2052 (1984).

       {¶18} In order to show counsel’s conduct was deficient or unreasonable, the

defendant must overcome the presumption that counsel provided competent

representation and must show that counsel’s actions were not trial strategies

prompted by reasonable professional judgment. Strickland, 466 U.S. at 689.


                                        -8-
Case No. 8-19-36


Counsel is entitled to a strong presumption that all decisions fall within the wide

range of reasonable professional assistance. State v. Sallie, 81 Ohio St. 3d 673, 675

(1998). Tactical or strategic trial decisions, even if unsuccessful, do not generally

constitute ineffective assistance. State v. Frazier, 61 Ohio St. 3d 247, 255 (1991).

Rather, the errors complained of must amount to “a substantial violation of

counsel’s essential duties to his client.” See State v. Bradley, 42 Ohio St. 3d 136,

141-142 (1989), quoting State v. Lytle, 48 Ohio St. 2d 391, 396 (1976), vacated on

other grounds, Lytle v. Ohio, 438 U.S. 910, 98 S. Ct. 3135 (1978). Strickland, 466
U.S. 668.

       {¶19} Prejudice results when “‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” Bradley at 142, quoting Strickland at 694. “‘A reasonable probability

is a probability sufficient to undermine confidence in the outcome.’” Id., quoting

Strickland at 694.

                                      Analysis

       {¶20} Initially, we address whether Wrasman’s counsel’s actions were

deficient under the circumstances. Here, the victim submitted an oral-victim-impact

statement (made in open court at the sentencing hearing) and a written-victim-

impact statement (submitted to the trial court before the sentencing hearing).




                                         -9-
Case No. 8-19-36


        {¶21} A victim of a crime has a right to address the trial court prior to

imposition of sentence on the defendant under R.C. 2930.14(A). State v. Taft, 6th

Dist. Huron No. H-18-003, 2019-Ohio-1565, ¶ 53. This statement can be made in-

person, through a representative, and in-writing. Id., citing R.C. 2930.14(A),

2929.19(A). If the victim chooses to make a statement at the sentencing hearing,

the trial court is required to consider the victim’s statement along with all other

sentencing considerations before imposing its sentence on the defendant. Id., citing

R.C. 2930.14(B), 2929.19(B)(1).       See also R.C. 2929.11, 2929.12, 2929.13,

2930.13, 2947.051(A).

        {¶22} We now turn to Wrasman’s argument that the oral-victim-impact

statement was a “request for mercy,” and put more plainly, a request to impose “a

non-prison sentence.”    (Appellant’s Brief at 9). Contrary to this assertion, even

though the victim expressed her personal desire to “forgive” Wrasman, she never

proposed that the trial court forgo a prison term. (June 25, 2019 Tr. at 8); (See VIS

at 1). Rather, the victim urged the trial court to explore all available sentencing

alternatives “to get help for him.” (June 25, 2019 Tr. at 8). Importantly, the victim

conveyed her fear of retribution (based on the “violent and brutal attack”) should

Wrasman receive more jail time or prison time because of her statements. (VIS at

1-2).




                                        -10-
Case No. 8-19-36


       {¶23} The record reveals that after the victim presented her oral-victim-

impact statement, the trial court gave Wrasman and counsel the opportunity to

address the trial court regarding any factual inaccuracies. (June 25, 2019 Tr. at 14).

Wrasman noted only a discrepancy in the length of his period of sobriety with no

mention of the victim’s in-court statements. (Id.). However, the decision of

Wrasman’s counsel to not call attention to the victim’s “request” was not necessary

since the victim’s statements were already in the record. Further, there is no

indication in the record that the trial court needed to be reminded of what the victim

requested.   Accordingly, we cannot conclude that counsel’s performance was

deficient under the “performance” prong of the Strickland standard under the facts

presented.

       {¶24} Nonetheless, and on appeal, Wrasman has failed to show us how he

was prejudiced by his counsel’s alleged deficiency. It is Wrasman’s duty, in an

ineffective-assistance-of-counsel claim, to not only affirmatively represent the facts

and reasons how his counsel was deficient, but to also show how the deficiency was

prejudicial. After a review of the record, we are not able to see how Wrasman’s

counsel’s purported deficiency prejudiced his case. Specifically, under Wrasman’s

contention he must demonstrate that had his counsel characterized or emphasized

the oral-victim-impact statement as “a request for mercy” the sentence of the trial




                                        -11-
Case No. 8-19-36


court would have been different. Thus, under the facts presented there has been a

complete failure to satisfy the “prejudice” prong of the Strickland standard.

       {¶25} Accordingly, Wrasman’s second assignment of error is overruled.

       {¶26} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr




                                        -12-